UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 November 1, 2015 Date of Report (Date of Earliest event reported) ENERGYTEK CORP. (Exact Name of Registrant as Specified in Charter) Nevada 814-00175 86-0490034 (State or other Jurisdiction Of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 S. Laurel, Luling, TX (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (713) 333-3630 N/A (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act(17CFR240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Appointment of Certain Officers; Compensatory agreements of certain officers. (a)Not applicable. (b)Effective November 1, 2015, Craig Crawford, our President, resigned; however, he remains as Chief Financial Officer and a director of the Company. This resignation was not the result of any disagreement with the Company or its management relating to the operations of the Company. (c)(1)Effective November 1, 2015, the Company’s Board of Directors named Jonathan R. Read as President and Executive Chairman of the Board (2)Jonathon R. Read, 59, Executive Chairman of the Board and President.Mr. Read has held numerous executive positions with United States and internationally based companies over a span in excess of 35 years.Most recently, from 2013 to present, he has served as Managing Partner of Quadratam1 LLC, a Scottsdale, Arizona based firm specializing in providing financial and organizational consulting services for growth-stagecompanies in the United States and China.Prior to that, beginning in 2005 and continuing through 2012, he founded and served as Chief Executive Officer and a director of ECOtality, Inc. (NASDAQ:ECTY), a San Francisco based entity which was a pioneer in the field of Electric Vehicle charging and battery technology. (3)Not applicable. (d)See sub-paragraph (c), above. (e)Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 4, 2015 ENERGYTEK CORP. By: /s/ Jonathan R. Read Name: Jonathan R. Read Title:President
